      Case 3:21-cv-00168 Document 14 Filed on 07/14/21 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                July 14, 2021
                   UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                    SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

BRAD COE, et al.,                          §
                                           §
          Plaintiffs,                      §
VS.                                        §    CIVIL ACTION NO. 3:21-CV-168
                                           §
JOSEPH R. BIDEN JR., et al.,               §
                                           §
          Defendants.                      §

                                       ORDER

       Before the court is the defendants’ motion to stay proceedings. Dkt. 10. That

motion is granted. Accordingly, this case is stayed pending a decision on the

defendants’ motion to consolidate in Texas, et al. v. United States, et al., 6:21-cv-16.

When the motion to consolidate has been ruled on, the parties shall advise the court

within one hour of receiving notice.

       Signed on Galveston Island on the 14th day of July, 2021.


                                        ________________________
                                           JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE
